829 F.2d 39
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John LEDFORD, Plaintiff-Appellant,v.Bruce MCDONALD, Warden; West Tennessee Reception Center,Defendant-Appellee.
No. 87-5177
United States Court of Appeals, Sixth Circuit.
September 16, 1987.

ORDER
Before ENGEL and RYAN, Circuit Judges, and PECK, Senior Circuit Judge.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Rule 34(a), Federal Rules of Appellate Procedure.


2
This pro se Tennessee prisoner appeals from an order granting the defendant's motion for summary judgment.  In his 42 U.S.C. Sec. 1983 complaint, the plaintiff alleged that the defendant provided inadequate protection, and as a result, that the plaintiff was attacked by another inmate.  The plaintiff claimed that this violated his Eighth Amendment rights, and requested monetary relief.


3
After a thorough review of the record, District Judge Julia S. Gibbons concluded that 'plaintiff was the unfortunate victim of a random act of violence' and had not been subjected to egregious misconduct by the named defendants, amounting to a violation of the Eighth Amendment.  We agree.


4
Accordingly, the district court's judgment is hereby AFFIRMED pursuant to Rule 9(b)(5), Rules of the Sixth Circuit, for the reasons stated by the district court.